DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Amendments to the Claims:

Claim 2, line 1:  change the dependency of the claim from depending on claim 2 to depending on claim 1, i.e. delete “2” and replace with --1--.

Between claims 2 and 4: Include claim 3 from 02/19/2020 claim set, with the following amendments:
3. [[A]] The device as defined in claim [[1]] 2, wherein said temperature responsive means includes a thermocouple responsive to the temperature of the briquettes.

*  *  *
The above changes to claim 2 were made to fix an obvious typographical error in which claim 2 was amended to depend from itself instead of to depend from claim 1.  Given that claim 2 was not rejected because of its dependency and the Applicant did not mention amending claim 2 in response to a rejection under 35 USC 112(b), it is assumed that the change in dependency of claim 2 was made accidentally.
The Applicant also unintentionally deleted claim 3 from the listing of the claims without cancelling the claim. Claim 3 is mentioned as pending in the Applicant’s remarks, so it is clear that the claim was not intended to be deleted or cancelled. Claim 3 is reinstated as above with the amendments mentioned in the Applicant’s remarks.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed because the prior art of record does not reasonably disclose, teach, or suggest a BBQ pan, vibrating means, support mean, and a controller configured to perform the functions recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774